Title: From George Washington to John Eager Howard, 25 August 1793
From: Washington, George
To: Howard, John Eager



Dear Sir,
Philadelphia August 25th 1793.

It is not my usual custom to answer letters of application or recommendation for an office; because, having made it a point to keep myself free from any colour of engagement so long as an office may be vacant, I have thought it best to say nothing that might raise the expectation or depress the hope of the Candidates. But so numerous and respectable have been the applications and recommendations for the Office of Surveyor of Baltimore, that I have thought a deviation from my general rule might not be improper in the present instance.
I have been induced to appoint Mr Daniel Delozier to the Office of Surveyor of Baltimore, from the consideration, that, in addition to the strong & respectable recommendations forwarded by him, he must, from the station he has held for a long time as Deputy to the Collector of that Port, have a very competent acquaintance with the Duties of a Surveyor and an accurate knowledge of the laws by which the Office is to be regulated, which circumstance will undoubtedly be advantageous to the public as well as to those who may be immediately concerned in the exercise of its functions. But the weighty recommendations of Captain Kilty would make it a pleasing circumstance to have that Gentleman employed in the General Government—and as the present Collector of Annapolis intends resigning his place as soon as another person may be found to fill it; if Captain Kilty will accept that office it will give me pleasure to appoint him to it. with great esteem, I am Dear Sir, Your most Obedt Servt

Go: Washington

P.S. In case of Captain Kilty’s declining to accept the Office of Collector of Annapolis, you will oblige me by enquiring of the

friends of Mr John H. Purveyance (who I understand is now on a Voyage to the West Indies) if it is likely that he will accept that place, and letting me know the result of your enquiries. This Gentleman was warmly recommended for the Office of Surveyor of Baltimore, and I felt a strong inclination to have placed him in it, as well on account of the services which his father rendered to the Country in the late war, and the unpleasant situation in which he left his family, a⟨s on⟩ account of the merits of the young Gentleman himself.
Captain Plunket appears to have been his particular friend in bringing forward his late recommendations, and would be likely to know what would be agreeable to him in the present case.

